 In the Matter ofDESoTOHARDwooD FLOORINGCOMPANYandIxTERNA-TIONAL WOODWORKERS OF AMERICA,C. I.O.CaseNo. 15 R-1°28.Decided November17, 1944Mr. George Kamenow,of Detroit, Mich., andArmstrong, McCadden,Allen, Braden & Goodman, by Mr. Winstead Johnson,of Memphis,Tenn., for the Company.Messrs.W. A. CopelandandDoyle Dorsey,of Memphis, Tenn., forthe I. W. A.Mr. J. C. Barrett,of Birmingham, Ala., andMr. Walter T. Yount,of Memphis, Tenn., for the United..Mr. Louis Cokin,of counsel to the Board.DECISION'ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of America,C. I. 0., herein called the I. W. A., alleging that a question affectingcommerce had arisen concerning the representation of employees ofDeSoto Hardwood Flooring Company, Memphis, Tennessee, hereinballed the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Walter Wilbur,Trial Examiner.Said hearing was held at Memphis, Tennessee, onOctober 23, 1944.At the commencement of the hearing, the TrialExaminer granted a motion of United Brotherhood of Carpenters &Joiners of America, A. F. of L., herein called the United, to intervene.The Company, the I. W. A., and the United appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues."The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:"AlthoughUpholsterer'sInternationalUnion of North America,herein called theUpholsterer's,was served with Notice of Hearing, it did not appear.59 N. L. R. B., No. 71.332 DESOTO HARDWOOD FLOORING COMPANY333FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYDeSoto Hardwood Flooring Company is a Tennessee corporationoperating a plant at Memphis, Tennessee, where it is engaged in themanufacture of lumber products.The Company purchases raw mate-rials valued in excess of $100,000, annually, 90 percent of which isshipped to it from points outside the State of Tennessee.During thesame period the Company sells products valued in excess of $250,000,about 90 percent of which is shipped to points outside the State ofTennessee.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.United Brotherhood of Carpenters & Joiners of America is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 21, 1944, the I. W. A. requested the Company to recog-nize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request.On August 5, 1942, the Company and the Upholsterer's entered intoan exclusive collective bargaining contract.The contract providesthat it shall remain in effect until October 1, 1943, and from year toyear thereafter unless notice of a desire to terminate is given by eitherparty thereto not less than 30 days prior to any annual expirationdate.Inasmuch as the I. W. A. made its claim upon the Companyprior to September 1, 1944, the date upon which the contract wouldhave automatically renewed itself, we find that the contract does notconstitute a bar to the instant proceeding.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the I. W. A. and the Unitedeach represents a substantial number of employees in the unit herein-after found to be appropriate? -2The Field Examiner reported that the I. W. A. and the United presented 100 and 90membership application cards, respectively.There are approximately 175 employees inthe appropriate unit. ,334DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning -the representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that allproduction and maintenance employees at the Memphis plant of theCompany, excluding clerical employees, watchmen, engineers, firemen,salesmen, lumber inspectors, superintendents, foremen, subforemen,maintenance foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding, the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Although the Upholsterer's did not appear at the hearing, we willafford,it an opportunity to be placed on the ballot if it makes a requestof the Regional Director therefor within 7 days from the date of thisDecision, inasmuch as it was a party to the recently expired contractalluded to in Section III,supra.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with DeSoto HardwoodFlooring Company, Memphis, Tennessee, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, acting inthismatter asagent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions,amongthe employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees who DESOTO HARDWOOD FLOORING COMPANY335did not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for__cause and have-not been rehired or reinstated prior to the date of the -election, to determine whether they desire to be represented bylnter-nationalWoodworkers of America, C. LO., or by United Brother-hood of Carpenters & Joiners of America, A. F. of L., for' the pur-poses of collective bargaining, or by neither.618683-45-vol. 59-23